Citation Nr: 1142772	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, service connection for a low back disorder.  

The Board remanded the instant claim in May 2011 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative, contend, in essence, that service connection is warranted for a low back disorder based upon service incurrence.  The Veteran asserts that while in service, he injured his low back on two occasions and was treated for the same.  He maintained that he has had low back problems and treatment for his back since that time.  

In May 2011, the Board remanded the instant claim for further development, to include a VA examination.  Service treatment records documented that the Veteran complained of thoracic and low back pain following two separate injuries.  There was also post-service evidence documenting treatment for acute lumbosacral strain in 1978.  There is also evidence indicating that the Veteran injured his back in a 1986 motor vehicle accident.  The VA examination report was to provide an opinion of whether it was at least as likely as not that the Veteran's claimed low back disorder had its onset in service or within one year of service discharge or was otherwise shown to have been incurred in or due to an event of service.  The examiner was instructed to discuss the Veteran's referenced 1986 motor vehicle accident, address the positive medical opinions of record, and provide a rationale for any opinion rendered.

The Veteran underwent a VA examination in May 2011.  The examiner indicated in his report that there was notation of the Veteran's 1986 motor vehicle accident, but no discussion was made regarding the accident and whether it had any impact on his low back disorder.  Moreoever, the examiner indicated that there was no evidence of low back pain in the Veteran's service treatment records except for an entry in December 1969, prior to separation when he asked that his back be examined.  However, the service treatment records show that he was also seen in October 1969 for lower back pain which occurred 11 months earlier.  There was also an x-ray study taken at that time.  These were not discussed by the examiner.  

The examiner merely stated that the Veteran's low back disorder was not due to his dorsal thoracic pain he experienced in service.  In his diagnosis and opinion, the examiner did not address the injury and complaints of low back pain the Veteran had in service, which were documented in his service treatment records.  Neither was consideration given of the opinions of the two private doctors named in the remand, as required by the remand directives.  Finally, and most importantly, the examiner failed to provide any rationale for his opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), (held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Moreover, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Since the VA examination did not comply with the dictates of the May 2011 remand, the RO/AMC must either obtain an addendum report from the earlier examiner or provide the Veteran another examination.  

Finally, the Veteran has indicated on more than one occasion that he was treated by S. Turner, DC, from June 2005 to August 2008 for his low back disorder and those records are missing from the claims folder and have not been considered in his claim.  The RO/AMC should attempt to locate these records and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining an appropriate release of information from the Veteran, the RO/AMC should attempt to locate the treatment records of S. Turner, DC, and associate those records, if any, with the claims folder.  The RO/AMC should document any negative attempts in the claims file in connection with attempts to obtain these records.  

2.  After the foregoing development has been completed, the claims file should be returned to the physician who conducted the May 2011 examination.  An addendum report should be provided to address the questions below.     

The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any low back disorder had its onset in service or within one year of service discharge or is otherwise shown to have been incurred in or due to an event of service.  The examiner must discuss in his opinion the Veteran's documented in-service thoracic and lumbar spine injuries as well as his report regarding the onset and/or chronicity of the pertinent symptoms.  There should also be discussion with regard to the referenced 1986 motor vehicle accident.  Consideration must also be given to the statements from Drs. C.S. and G.K.P., which are both dated in February 2011.  The examiner should attempt to reconcile his opinion with those statements.

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

If the examiner who conducted the May 2011 VA examination is not available, the Veteran should be afforded an appropriate VA orthopedic examination for his low back disorder.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, to include x-ray examination, should, be performed.  The examiner should address the questions set forth above.

3.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

